DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakroff 2,907,242.
In regard to claim 1, Chakroff discloses (figs. 7-9) a hose connection system for connecting a hose to a gas turbine engine, comprising:
a connection fitting;
the connection fitting comprising a first member 13 (“to be attached to the gas turbine engine” is considered an intended use limitation that carries little patentable weight in an apparatus claim), a mating component 15 to be attached to the hose 14, and a splined second member 12 to be torqued onto the first member 13; 
wherein the splined second member 12 comprises a plurality of second member splines extending in a radial direction (the splines extend from a radially inner side to a radially outer side, as best seen in figure 7);

a motorized connection tool 25 (shaft 20b is connected to a power tool and also see col 1, lines 45-46);
the motorized connection tool comprising a drive wheel 21b with a plurality of drive wheel splines;
wherein the plurality of drive wheel splines torque the splined second member 12b onto the first member 13.
In regard to claim 2, wherein the gas turbine engine comprises an endcover (the claim is only positively drawn to the fitting and not the fitting in combination with the turbine engine).
In regard to claim 3, wherein the first member (left element 12) comprises a plurality of first member splines 21.
In regard to claim 4, wherein the first member 13 comprises a first member threaded portion and the second member comprises a complimentary second member threaded portion (see fig. 3).
In regard to claim 5, wherein the connection tool comprises a drill (see col. 1, lines 45-47).
In regard to claim 6, wherein the drill comprises a reversible drill (see col. 1, lines 45-47).
In regard to claim 7, wherein the motorized connection tool comprises a drill adapter 30 in communication with the drill (via 20b) and the drive wheel 21b.
In regard to claim 8, wherein the drive wheel comprises a drive wheel axel and wherein the drive wheel rotates about the drive wheel axis within a drive wheel chamber 32.

In regard to claim 10, wherein the motorized connection tool comprises a first connection arm 25 and a second connection arm 25.
In regard to claim 11, wherein the first connection arm and the second connection arm are hinged 26.
In regard to claim 12, wherein the first connection arm and the second connection arm define a fitting aperture 11b therebetween for the connection fitting.
In regard to claim 13, wherein the first connection arm and the second connection arm hold the first member stationary while torqueing the second member (see fig. 8).
In regard to claim 14, wherein the hose comprises a flexible gas hose or a flexible air hose 14.
Allowable Subject Matter
Claims 16-20 are allowed.
Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.
Applicant argues that the second member splines of Chakroff do not extend in a radial direction.  The Examiner disagrees, as fig. 7 of Chakroff discloses the splines 12b extending in a radial direction from the radially inner most end of the splines to the radially most outer ends of the splines.  
Chackroff also discloses that the connection tool is connected to a power source for rotating the shaft 20b.  Therefore the Chakroff rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679